Citation Nr: 0313319	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  00-03 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a left knee injury, currently rated as 
30 percent disabling under Diagnostic Code 5257.

2.  Entitlement to an increased rating for arthritis of the 
left knee, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION


The veteran's active military service extended from May 1965 
to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

This veteran was originally service connected in May 1980 for 
postoperative residuals of a left knee injury.  In September 
1999, the veteran filed a claim for an increased rating for 
this disability.  The claim was denied and the veteran 
perfected his appeal in January 2000.  In an April 2000 
rating decision and an August 2000 rating decision, the RO in 
Little Rock, Arkansas recharacterized the veteran's left knee 
disability as two separate conditions.  The veteran's 
disability is presently characterized as traumatic arthritis, 
left knee, with loose bodies, and residuals, left knee 
injury.  The RO has assigned a 10 percent disability rating 
for traumatic arthritis of the left knee and a 30 percent 
evaluation for the disability characterized as residuals, 
left knee injury, both with effective dates of August 16, 
1999.  These ratings are currently on appeal before the 
Board.

In July 2001, the Board rendered a decision on the veteran's 
claim.  In March 2002 the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
vacated the Board's decision and remanded the case pursuant 
to a motion for joint remand.  In July 2002 the Board again 
rendered a decision.  In January 2003 the Court again vacated 
the Board's decision and remanded the case pursuant to a 
motion for joint remand.  As such, the case must be remanded 
to the RO for issuance of notice pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  

Again we note that in a written brief presentation dated in 
July 2002 the veteran's representative raised the issue of 
entitlement to a total disability rating for compensation on 
the basis of individual unemployability (TDIU).  This issue 
has not been developed for appellate consideration and is not 
properly before the Board at this time.  In August 2000, the 
RO deferred its decision on the veteran's claim for TDIU 
pending a medical examination report.  Subsequently, the case 
was forwarded to the Board without the RO having adjudicated 
this issue.  The issue of entitlement to a total disability 
rating for compensation on the basis of individual 
unemployability is referred to the RO to take the appropriate 
additional action necessary to adjudicate this claim.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA also imposes a significant duty to assist the 
appellant with their claim and to provide them notice of 
evidence needed to support the claim.  First, VA has a duty 
to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b)(2002).  Information means 
non-evidentiary facts, such as the veteran's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
38 C.F.R. § 3.159(a)(5)(2002).  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(2002).  With respect to this duty to assist 
the veteran in obtaining evidence, the VCAA requires that VA 
notify the claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA, and what evidence the claimant is responsible for 
submitting.  Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary). 

In order to ensure due process to the veteran, this case must 
be REMANDED for the following development: 

1.  Review the claims file and ensure 
that all notification and development 
actions required by the VCAA under 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159(2002).  Specifically, the RO 
should issue the veteran a notice letter 
under the Veterans Claims Assistance Act 
of 2000 (VCAA) with regard to the issues 
of:

?	Entitlement to an increased rating 
for the service-connected residuals 
of a left knee injury, currently 
rated as 30 percent disabling under 
Diagnostic Code 5257.  

?	Entitlement to an increased rating 
for arthritis of the left knee, 
currently rated as 10 percent 
disabling.

The claimant should specifically be 
informed of what evidence needed to 
substantiate his claims for increased 
ratings.  He should specifically informed 
what evidence he is required to submit 
and what evidence VA will attempt to 
obtain on his behalf.   He should be 
informed that he has one year from the 
date of the letter to respond, and that 
his appeal cannot be adjudicated prior to 
that date unless he informs the RO that 
he has no additional evidence to submit 
or waives the one year time period.  

2.  The RO should undertake any 
additional development deemed to be 
necessary based on the veteran's response 
to the VCAA letter.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

